[Cite as State v. Kelly, 2021-Ohio-2007.]


                           IN THE COURT OF APPEALS OF OHIO
                              FOURTH APPELLATE DISTRICT
                                   HOCKING COUNTY

 STATE OF OHIO,                   :
                                  :    Case No. 20CA5
       Plaintiff-Appellee,        :
                                  :
       v.                         :    DECISION AND JUDGMENT
                                  :    ENTRY
 KEVIN M. KELLY,                  :
                                  :
       Defendant-Appellant.       :    RELEASED: 06/11/2021
_____________________________________________________________
                            APPEARANCES:

 Kathryn Cornelius-Blume, Lancaster, Ohio, for Appellant.

 Ryan R. Black, Hocking County Prosecuting Attorney, and Ryan W. Stickel,
 Assistant Hocking County Prosecutor, Logan, Ohio, for Appellee.
 _____________________________________________________________

 Wilkin, J.

         {¶1} This is an appeal from a Hocking County Court of Common Pleas

 judgment of conviction in which a jury found Appellant, Kevin M. Kelly, guilty of

 importuning. The trial court sentenced Kelly to 30 months in prison and classified

 him as a Tier I sexual offender. Kelly challenges his conviction and presents five

 assignments of error for our review.

         {¶2} Kelly’s first assignment of error disputes the trial court’s jury

 instruction of adding the mental state recklessly instead of purposely for the

 finding of solicitation. Related to the first issue, Kelly in his second assignment of

 error asserts that the state failed to prove he purposely solicited the minor M.F.

 We reject both arguments by applying the clear statutory language in R.C.

 2901.21(C)(1). Since importuning does not include a degree of culpability and it
Hocking App. No. 20CA5                                                                  2


is not a strict liability offense, the correct mental state is recklessly. Thus, the

court’s jury instructions were proper in requiring the state to prove Kelly

recklessly solicited M.F. and not purposely.

       {¶3} In his third assignment of error, Kelly maintains that his conviction is

against the manifest weight of the evidence because his alleged statements to

M.F. did not rise to soliciting a minor to perform sexual conduct. But one witness

testified that she heard Kelly ask M.F. if she had sex and how it felt, and then he

offered to show M.F. by the sheep barn, where it is dark. We find the invitation to

show M.F. is solicitation. Kelly further claims that even if the statements were

sufficient to demonstrate solicitation, the state failed to prove he made them.

However, several of the state’s witnesses identified Kelly as the person who

directed the statements to M.F. Therefore, we determine the jury could

reasonably have found all elements of the offense and it did not lose its way in

finding Kelly guilty of importuning.

       {¶4} In Kelly’s fourth assignment of error he challenges the trial court’s

admission of another minor’s testimony, D.S., who asserted that the same male

who approached M.F. also interacted with him. The male asked D.S. if he

wanted to ride with him. We overrule Kelly’s argument because the testimony

was properly admitted to prove a material issue in dispute–Kelly’s identity.

       {¶5} Finally, in his fifth assignment of error, Kelly argues his trial counsel

was ineffective for failing to subpoena June Stevens who would have testified

that a different male approached M.F., and also for failing to object to the

testimony of Z.R. We reject both claims. The calling of a witness falls within the
Hocking App. No. 20CA5                                                                 3


rubric of trial strategy and Kelly fails to demonstrate he was prejudiced by

counsel’s representation.

                   FACTS AND PROCEDURAL BACKGROUND

       {¶6} Kelly was indicted for committing the offense of importuning. He

pleaded not guilty and the matter proceeded to a three-day jury trial. At trial, the

state presented the testimony of 11 witnesses and Kelly testified on his own

behalf. Kelly also called his friend Angie McManus as a witness.

       {¶7} Kelly’s indictment was based on his conduct on September 12, 2019,

at the Hocking County Fair. That night, Kelly went to the fair to ride the rides.

M.F., who was ten years old, was also at the fair with her legal custodial Great-

Aunt Cathy. M.F. was riding the rides with her friends, including E.H., who was

12 years old. E.H. was in charge of watching out for M.F. During the Hurricane

ride that goes around and up and down, M.F. was in the same four-person

spaceship cart as her friend Kitty. Kelly was also in the same cart. E.H. was in

the next four-person cart. As the ride was starting, Kelly asked M.F. “if [she] had

sex and what did it feel like[.]”

       {¶8} E.H. also heard Kelly ask M.F. if she had sex and how it felt. In

addition, E.H. heard Kelly tell M.F. “he could like show you in the dark by the

sheep barn, because it’s really dark over there.” After hearing Kelly’s comments,

E.H. went over to M.F.’s cart, picked M.F. up and ran to her grandmother who

was standing close by watching over the girls. Both E.H. and M.F. were afraid

because of Kelly’s comments.
Hocking App. No. 20CA5                                                                   4


            {¶9} Within a couple of minutes, E.H.’s mother, Maria, came and saw E.H.

and a group of kids “terrified and scared.” All minors pointed to Kelly as the

person saying inappropriate things to them. Maria confronted Kelly and he

began poking her as hard as he could in the shoulder, stating “I’ll poke you if I

want to, little girl.” At this point, Maria went to the sheriff’s booth at the fair to

report Kelly’s behavior. Kelly also went to the sheriff’s booth and was later

interviewed at the Sheriff’s Office by Detective Bill DeWeese. In his interview

and at trial, Kelly denied speaking to any minor females at the fair.

            {¶10} After deliberating for about four hours, the jury returned with a guilty

verdict as to the sole count of importuning, a third-degree felony. At the

sentencing hearing, the trial court imposed a 30-month prison term and classified

Kelly as a Tier I sexual offender.1

                                             ASSIGNMENTS OF ERROR

I.          APPELLANT’S DUE PROCESS RIGHTS WERE VIOLATED
            WHEN THE TRIAL COURT PRESENTED INCORRECT JURY
            INSTRUCTIONS.

II.         THERE WAS INSUFFICIENT EVIDENCE PRESENTED AT
            TRIAL TO CONVICT APPELLANT OF IMPORTUNING.

III.        APPELLANT’S CONVICTION WAS AGAINST THE MANIFEST
            WEIGHT OF THE EVIDENCE PRESENTED AT TRIAL.

IV.         THE TRIAL COURT ERRED WHEN IT PERMITTED TESTIMONY
            OF OTHER BAD ACTS.

V.          TRIAL COUNSEL PROVIDED INEFFECTIVE ASSISTANCE AT
            APPELLANT’S JURY TRIAL.




1
    Kelly was granted judicial release on December 22, 2020.
Hocking App. No. 20CA5                                                                 5


                           ASSIGNMENT OF ERROR I

       {¶11} In his first assignment of error, Kelly maintains the trial court erred in

instructing the jury as to the degree of culpability for the offense of importuning.

The trial court instructed the jury that recklessly is the appropriate mental state

for the “solicit” element, which according to Kelly is erroneous because the

correct mens rea is “purposeful.” In support of his position, Kelly references the

legislative intent behind R.C. 2907.07 claiming it mandates the higher mental

state purposely.

       {¶12} The state disagrees that we should look into legislative intent when

clear statutory language in R.C. 2901.21(C) provides that recklessly is the

appropriate degree of culpability. Further, the state observes that although this is

a case of first impression for the court, other appellate courts have applied the

statutory language and held that recklessly is the appropriate mental state for

importuning.

                                        I. LAW

       {¶13} We previously summarized the trial court’s duty to provide the jury

with full and complete instructions:

       A trial court generally has broad discretion in deciding how to
       fashion jury instructions. State v. Hamilton, 4th Dist. Scioto No.
       09CA3330, 2011-Ohio-2783, 2011 WL 2397088, ¶ 69. However, “a
       trial court must fully and completely give the jury all instructions
       which are relevant and necessary for the jury to weigh the evidence
       and discharge its duty as the fact finder.” State v. Comen, 50 Ohio
       St.3d 206, 553 N.E.2d 640 (1990), paragraph two of the syllabus.
       “Additionally, a trial court may not omit a requested instruction, if
       such instruction is ‘a correct, pertinent statement of the law and [is]
       appropriate to the facts * * *.’ ” Hamilton at ¶ 69, quoting State v.
       Lessin, 67 Ohio St.3d 487, 493, 620 N.E.2d 72 (1993). “When
       reviewing a trial court’s jury instructions, the proper standard of
Hocking App. No. 20CA5                                                                 6


       review for an appellate court is whether the trial court’s refusal to
       give a requested jury instruction constituted an abuse of discretion
       under the facts and circumstances of the case.” State v. Ellis, 5th
       Dist. Fairfield No. 02 CA 96, 2004-Ohio-610, 2004 WL 251809, ¶
       19.

State v. Jones, 4th Dist. Ross No. 16CA3574, 2018-Ohio-239, ¶ 10.

       {¶14} “An abuse of discretion connotes more than a mere error of

judgment; it implies that the court’s attitude is arbitrary, unreasonable, or

unconscionable.” State v. Ables, 4th Dist. Pickaway No. 11CA22, 2012-Ohio-

3377, ¶ 9, citing State v. Adams, 62 Ohio St.2d 151, 157, 404 N.E.2d 144 (1980).

                                     II. ANALYSIS

       {¶15} Kelly was indicted of violating R.C. 2907.07(A) that provides: “No

person shall solicit a person who is less than thirteen years of age to engage in

sexual activity with the offender, whether or not the offender knows the age of

such person.” The trial court instructed the jury:

           The defendant is charged with importuning. Before you can
           find the defendant guilty, you must find beyond a reasonable
           doubt tha[t] on or about the 12th day of September, 2019 and in
           Hocking County, Ohio, the defendant recklessly solicited a
           person under the – under 13 years of age to engage in sexual
           activity with the defendant, whether or not the defendant knew
           the age of such person.

       {¶16} The trial court’s instruction of requiring a finding that Kelly acted

recklessly is consistent with the unambiguous language in R.C. 2901.21(C).

“When language defining an element of an offense that is related to knowledge

or intent or to which mens rea could fairly be applied neither specifies culpability

nor plainly indicates a purpose to impose strict liability, the element of the offense

is established only if a person acts recklessly.” R.C. 2901.21(C)(1). The offense
Hocking App. No. 20CA5                                                               7


of importuning per R.C. 2907.07(A) does not include a degree of culpability and

Kelly does not argue that the importuning statute imposes strict liability. So by

applying the language in R.C. 2901.21(C)(1), recklessly is the appropriate mens

rea.

       {¶17} Our application of the definite statutory language is consistent with

the Supreme Court’s directive that the statute should be applied as written: “The

second sentence instructs us to impose the default mens rea of recklessness

when the section defining the offense does not specify a mens rea and the

section does not plainly indicate an intent to impose strict liability.” State v.

Johnson, 128 Ohio St.3d 107, 2010-Ohio-6301, 942 N.Ed.2d 347, ¶ 19, citing

former R.C. 2901.21(B). Moreover, we find the decisions from the Fifth and

Second District Courts of Appeals persuasive. The Fifth District held that “in

order to prove a violation of R.C. 2907.07(B), the evidence must demonstrate

that the behavior which is alleged to constitute a solicitation for sexual conduct

was performed recklessly.” State v. Penny, 5th Dist. Stark No. 2013CA00245,

2014-Ohio-2293, ¶ 28. Similarly, the Second District found:

           R.C. 2907.07(A) specifies no degree of culpability. Neither does
           it plainly indicate a purpose to impose strict criminal liability,
           except with respect to the perpetrator’s knowledge of the
           victim’s age. Therefore, in order to be sufficient to prove
           criminal liability for an alleged R.C. 2907.07(A) violation, the
           evidence must demonstrate that the conduct which the alleged
           solicitation for sex involved was performed recklessly, as that is
           defined by R.C. 2901.22(C).

In re J.W., 2d Dist. Miami No. 04CA5, 2004-Ohio-3404, ¶ 19.

       {¶18} Kelly, on the other hand, does not cite to any caselaw to support his

position that purposely is the appropriate mens rea. He argues that purposely is
Hocking App. No. 20CA5                                                                 8


the correct degree of culpability based on legislative intent from a 1973 comment.

However, the Supreme Court has made it clear that the determination of

legislative intent is largely established from the plain language of a statute.

Summerville v. Forest Park, 128 Ohio St.3d 221, 2010-Ohio-6280, 943 N.E.2d

522, ¶ 18, citing Hubbell v. Xenia, 115 Ohio St.3d 77, 2007-Ohio-4839, 873

N.E.2d 878, ¶ 11, citing State ex rel. Burrows v. Indus. Comm., 78 Ohio St.3d 78,

81, 676 N.E.2d 519 (1997). Accordingly, “ ‘[w]e apply a statute as it is written

when its meaning is unambiguous and definite.’ ” Id., quoting Hubbell at ¶ 11,

citing Portage Cty. Bd. of Commrs. v. Akron, 109 Ohio St.3d 106, 2006-Ohio-

954, 846 N.E.2d 478. R.C. 2901.21(C)(1) is unambiguous and definite in that

recklessly is the degree of culpability for a violation of the importuning statute,

R.C. 2907.07(A).

       {¶19} We also reject Kelly’s claim that the correct degree of culpability is

the heightened purposely based on the use of the word “knows” with regard to

the age of the victim. Kelly relies on the requirement that the victim must be less

than 13 years of age “whether or not the offender knows the age of such person.”

R.C. 2907.07(A). But there is no conduct when it comes to the age of the victim.

It is a matter of fact as to the age of the victim when the solicitation occurs. The

only place a degree of culpability is missing in the importuning provision is before

“solicit.” See R.C. 2907.07(A); see also In re J.W. at ¶ 19 (“Neither does it plainly

indicate a purpose to impose strict criminal liability, except with respect to the

perpetrator’s knowledge of the victim’s age.”)
Hocking App. No. 20CA5                                                                9


       {¶20} Therefore, we find the trial court properly instructed the jury that

they must find Kelly recklessly solicited M.F. Having rejected Kelly’s arguments,

we overrule his first assignment of error.

                           ASSIGNMENT OF ERROR II

       {¶21} In his second assignment of error, Kelly reiterates his claim that the

appropriate degree of culpability for importuning is “purposefully” and further

argues that the state failed to present sufficient evidence establishing he

purposely solicited the victim. The state echoes its response from the first

argument that the proper mental state is recklessly and that it proved each

element of the offense of importuning.

       {¶22} We find that Kelly concedes this issue on appeal. First, in his

appellate brief, Kelly states “[t]he state simply presented evidence that Mr. Kelly

may have, with heedless indifference, attempted to engage in sexual activity with

the victim.” Heedless indifference is the definition of recklessly. See R.C.

2901.22(C). Second, during oral argument, Kelly submitted that if the mens rea

required for solicitation is recklessly, then the state met its burden of establishing

sufficient evidence to procure his conviction. Based on our resolution of the first

assignment of error that the proper degree of culpability for importuning is

recklessly, we overrule Kelly’s second assignment of error.

                           ASSIGNMENT OF ERROR III

       {¶23} In his third assignment of error, Kelly challenges his conviction as

being against the manifest weight of the evidence. First, Kelly claims the jury lost

its way by finding he recklessly solicited M.F. when only one minor testified that
Hocking App. No. 20CA5                                                               10


after asking M.F. if she had sex and how it felt, he could show her by the sheep

barn. According to Kelly, the single statement from E.H. is insufficient to prove

his guilt. Second, Kelly maintains he was not the person who interacted with

M.F. and that no one identified him as the perpetrator right after the incident,

including E.H., who failed to identify him within hours in a photo-lineup.

       {¶24} The state disagrees that the jury lost its way in convicting Kelly. The

state argues that even without E.H.’s statement that Kelly offered to take M.F. to

the sheep barn and show her, the statement of asking M.F. if she had sex and

how it felt is sufficient to demonstrate Kelly solicited M.F. On the issue of

identification, the state highlights the fact that E.H. and Z.R. both identified Kelly

in court as the perpetrator.

                                         I. LAW

       {¶25} In determining whether a criminal conviction is against the manifest

weight of the evidence, an appellate court reviews the entire record, weighs the

evidence and all reasonable inferences, considers the credibility of witnesses

and determines whether in resolving conflicts in the evidence, the jury clearly lost

its way and created such a manifest miscarriage of justice that the conviction

must be reversed. State v. Thompkins, 78 Ohio St.3d 380, 387, 678 N.E.2d 541

(1997), citing State v. Martin, 20 Ohio App.3d 172, 175, 485 N.E.2d 717 (1st

Dist.1983). “Judgments supported by some competent, credible evidence going

to all the essential elements of the case will not be reversed by a reviewing court

as being against the manifest weight of the evidence.” C.E. Morris Co. v. Foley

Const. Co., 54 Ohio St.2d 279, 376 N.E.2d 578 (1978), syllabus.
Hocking App. No. 20CA5                                                               11


       {¶26} The weight and credibility of evidence are to be determined by the

trier of fact. State v. Kirkland, 140 Ohio St.3d 73, 2014-Ohio-1966, 15 N.E.3d

818, ¶ 132. The trier of fact “is free to believe all, part or none of the testimony of

any witness,” and we “defer to the trier of fact on these evidentiary weight and

credibility issues because it is in the best position to gauge the witnesses’

demeanor, gestures, and voice inflections, and to use these observations to

weigh their credibility.” State v. Dillard, 4th Dist. Meigs No. 13CA9, 2014-Ohio-

4974, ¶ 28, citing State v. West, 4th Dist. Scioto No. 12CA3507, 2014-Ohio-

1941, ¶ 23.

       {¶27} In addition, “[a] verdict is not against the manifest weight of the

evidence because the finder of fact chose to believe the State’s witnesses.”

State v. Chancey, 4th Dist. Washington No. 15CA17, 2015-Ohio-5585, ¶ 36,

citing State v. Wilson, 9th Dist. Lorain No. 12CA010263, 2014-Ohio-3182, ¶ 24,

citing State v. Martinez, 9th Dist. Wayne No. 12CA0054, 2013-Ohio-3189, ¶ 16.

Moreover, “ ‘While the jury may take note of inconsistencies and resolve or

discount them accordingly, * * * such inconsistences do not render defendant’s

conviction against the manifest weight or sufficiency of the evidence.’ ” State v.

Corson, 4th Dist. Pickaway No. 15CA4, 2015-Ohio-5332, ¶ 31, quoting State v.

Proby, 10th Dist. Franklin No.15AP-1067, 2015-Ohio-3364, ¶ 42, citing State v.

Gullick, 10th Dist. Franklin No. 13AP-317, 2014-Ohio-1642, ¶ 10.

                                     II. ANALYSIS

                                        A. Solicit
Hocking App. No. 20CA5                                                                12


       {¶28} Kelly was convicted of committing the offense of importuning in

violation of R.C. 2907.07(A). The statute provides: “No person shall solicit a

person who is less than thirteen years of age to engage in sexual activity with the

offender, whether or not the offender knows the age of such person.” R.C.

2907.07(A). Pursuant to R.C. 2907.01(C), sexual activity is defined as sexual

conduct or sexual contact. Here, sexual conduct applies and is defined in R.C.

2907.01(A) as:

       vaginal intercourse between a male and female; anal intercourse,
       fellatio, and cunnilingus between persons regardless of sex; and,
       without privilege to do so, the insertion, however slight, of any part
       of the body or any instrument, apparatus, or other object into the
       vaginal or anal opening of another. Penetration, however slight, is
       sufficient to complete vaginal or anal intercourse.

       {¶29} The term “solicit” is not statutorily defined. Thus, appellate courts

have applied the definition as stated in the Ohio Jury Instructions that provides:

“Solicited means to seek, to ask, to influence, to invite, to tempt, to lead on, or to

bring pressure to bear.” Ohio Jury Instructions, CR Section 507.07(2) (Rev. Jan.

23, 2010); See State v. Petty, 10th Dist. Franklin No. 15AP-950, 2017-Ohio-

1062, ¶ 77; State v. Kent, 8th Dist. Cuyahoga No. 98863, 2013-Ohio-2461, ¶ 14.

Therefore, “even in the absence of evidence that the defendant ‘asked’ the minor

to engage in sexual activity, a defendant may still be found guilty of importuning

under R.C. 2907.07 if there is evidence that the defendant sought, influenced,

invited, tempted, led, or pressured the victim to engage in sexual activity.” Kent

at ¶ 14.

       {¶30} As we held earlier in the first assignment of error, recklessly is the

appropriate degree of culpability and is defined in R.C. 2901.22(C) as:
Hocking App. No. 20CA5                                                                13


       A person acts recklessly when, with heedless indifference to the
       consequences, the person disregards a substantial and
       unjustifiable risk that the person’s conduct is likely to cause a
       certain result or is likely to be of a certain nature. A person is
       reckless with respect to circumstances when, with heedless
       indifference to the consequences, the person disregards a
       substantial and unjustifiable risk that such circumstances are likely
       to exist.

       {¶31} M.F. testified that Kelly asked her if she had sex and how it felt.

M.F.’s account of the incident was corroborated by two other minors, E.H. and

Z.R., who also heard Kelly make that statement. E.H. also testified that Kelly told

M.F. he could show her by the sheep barn where it is dark. M.F.’s failure to

elaborate regarding the additional statement Kelly made was explained by her

legal custodial Great-Aunt Cathy, who testified that M.F. is a few years behind

intellectually and has a hard time talking to strangers. This further recollection by

E.H. is sufficient to demonstrate that Kelly invited M.F., a ten-year-old minor, to

engage in sexual activity. “ ‘[T]he testimony of one witness, if believed by the

jury, is enough to support a conviction.’ ” State v. Mack, 4th Dist. Washington

No. 17CA35, 2018-Ohio-5165, ¶ 15, quoting State v. Strong, 10th Dist. Franklin

No. 09AP-874, 2011-Ohio-1024, ¶ 42.

       {¶32} With E.H.’s statement, we decline to reach the state’s argument that

simply asking M.F. if she liked sex is enough to prove solicitation. Here, the jury

had the additional evidence from E.H. of Kelly inviting M.F. to the dark sheep

barn to have sexual activity. We thus conclude that the jury did not lose its way

in finding that Kelly solicited M.F. simply because it believed E.H.
Hocking App. No. 20CA5                                                               14


                                       B. Identity

       {¶33} Kelly asserts that the jury lost its way by convicting him because he

was not the person who interacted with M.F. Specifically, Kelly points out that

M.F. did not identify him and she could not recall whether he wore a hat or not,

and more importantly, E.H. was unable to identify him in a photo-lineup right after

the incident. Kelly, however, disregards other evidence establishing his identity.

       {¶34} We first begin with E.H. A few hours after Kelly made his

statements to M.F., E.H. went to the Sheriff’s Office and was interviewed. E.H.

was provided with a photo-lineup that included Kelly. From the photo-lineup, she

identified Kelly as the offender but with only 5% certainty. But when she was

testifying and was confronted with Kelly face-to-face for the first time since the

incident, she identified him in court as the person who solicited M.F. On the

stand, E.H. was certain Kelly was the person who made the statements to M.F.

E.H. explained that there is a difference in seeing an individual in person as

opposed to in a photograph.

       {¶35} Z.R. was another minor who was at the fair and waiting in line at the

Hurricane ride when M.F. was seated in the same cart as Kelly. Z.R. heard Kelly

ask M.F. if she had sex and how it felt. Z.R. identified Kelly in court as the

person who solicited M.F. During her testimony, Z.R. acknowledged that she

initially identified the individual as a bald male, but she explained it was because

of the cowboy hat Kelly was wearing.

       {¶36} The cowboy hat was another item E.H.’s mother, Maria, recalls of

the male she confronted at the fair. Maria arrived to see a group of kids, “terrified
Hocking App. No. 20CA5                                                              15


and scared,” that included Z.R. and E.H. who informed her of what occurred. All

kids pointed to the “same guy.” Maria identified State’s Exhibit 1-1 as the hat the

male she confronted at the fair was wearing. Detective DeWeese testified that

State’s Exhibit 1-1 is a still photograph of Kelly taken from his video recorded

interview. The state’s exhibit shows Kelly with a cowboy hat.

       {¶37} Further, during Kelly’s interview with Detective DeWeese, Kelly

admitted to having a confrontation with one of the parents and according to the

detective, Kelly matched the description given by the minors at the time of the

incident. Similarly, Captain Alford identified Kelly as the individual he interviewed

and who admitted to having a confrontation with one of the parents. Captain

Alford also testified that Kelly matched the description provided by the minors the

night of the incident.

       {¶38} Therefore, there was competent credible evidence that Kelly was

the person who solicited M.F. We thus conclude that the jury could reasonably

have found all the elements of the offense and it did not lose its way finding Kelly

guilty of importuning. Kelly’s third assignment of error is overruled.

                           ASSIGNMENT OF ERROR IV

       {¶39} In his fourth assignment of error, Kelly argues the trial court erred in

permitting the testimony of the minor D.S. According to Kelly, D.S.’s testimony

that Kelly asked him to ride together was prejudicial, confused the jury and was

not required to establish a timeline in assisting to identify Kelly. In response, the

state argues that D.S.’s testimony was relevant to establish Kelly’s identity and
Hocking App. No. 20CA5                                                               16


did not include any bad acts that were not previously testified to by other

witnesses.

                                         I. LAW

       {¶40} “Evidence of other crimes, wrongs, or acts is not admissible to prove

the character of a person in order to show action in conformity therewith. It may,

however, be admissible for other purposes, such as proof of motive, opportunity,

intent, preparation, plan, knowledge, identity, or absence of mistake or accident.”

Evid.R. 404(B). “The admissibility of other acts evidence pursuant to Evid.R.

404(B) is a question of law” as to one aspect of the analysis, but also requires

analysis of the trial court’s decision under the abuse of discretion standard of

review. State v. Hartman, 161 Ohio St.3d 214, 2020-Ohio-4440, 161 N.E.3d 651,

¶ 22, 30.

       {¶41} The threshold question is whether the evidence is relevant, that is,

“it tends ‘to make the existence of any fact that is of consequence to the

determination of the action more probable or less probable than it would be

without the evidence.’ ” Id. at ¶ 24, quoting Evid. R. 401. When considering

other acts, “the court must evaluate whether the evidence is relevant to the

particular purpose for which it is offered.” (Emphasis sic.) Id. at ¶ 26. Further,

the “nonpropensity purpose for which the evidence is offered must go to a

‘material’ issue that is actually in dispute between the parties.” Id. at ¶ 27, citing

Huddleston v. United States, 485 U.S. 681, 686, 108 S.Ct. 1496, 99 L.Ed.2d 771

(1988).
Hocking App. No. 20CA5                                                                     17


       {¶42} The next step in the analysis is whether the other acts evidence “is

nevertheless more prejudicial than probative.” Id. at ¶ 29, citing State v.

Williams, 134 Ohio St.3d 521, 2012-Ohio-5695, 983 N.E.2d 1278, ¶ 20. Evid.R.

403(A) requires exclusion of evidence “if its probative value is substantially

outweighed by the danger of unfair prejudice, of confusion of the issues, or of

misleading the jury.” This weighing analysis is highly fact-specific and balancing

the risk of inclusion involves the exercise of judgment. Hartman at ¶ 30. Thus,

the trial court’s determination here should be reviewed for an abuse of discretion.

Id. “An abuse of discretion connotes more than a mere error of judgment; it

implies that the court’s attitude is arbitrary, unreasonable, or unconscionable.”

State v. Ables, 4th Dist. Pickaway No. 11CA22, 2012-Ohio-3377, ¶ 9, citing State

v. Adams, 62 Ohio St.2d 151, 157, 404 N.E.2d 144 (1980).

                                       II. ANALYSIS

       {¶43} When Kelly was interviewed by law enforcement the night of the

incident and at trial he contested he was the perpetrator, stating that he was

misidentified. Thus, Kelly’s identity was a material issue in dispute. Based on

that, prior to trial, the state filed notice of its intent to use other acts evidence to

challenge Kelly’s claim that M.F. and the other minors are mistaking him for

someone else. Specifically, the state argued “the evidence would be used

primarily to establish identity, and absence of mistake proving a coordinated plan

to engage in this behavior and the motive of that plan.”

       {¶44} D.S. was called as a witness by the state for that purpose. Kelly

objected that the testimony’s probative value does not outweigh the prejudicial
Hocking App. No. 20CA5                                                              18


effect of inflaming the jury. The state maintained that D.S.’s testimony is

necessary to “help solidify the timeline of where Mr. Kelly went from the incident

and then where he ended up, and then where he ended up from the ride to the

next ride and then to the sheriff’s office.” The trial court overruled Kelly’s

objection and simply allowed the testimony for the purpose of a timeline.

       {¶45} We find that D.S.’s testimony was relevant and necessary to

demonstrate Kelly’s identity. D.S.’s testimony was relevant to establish the

timeline of Kelly’s movements just before Maria confronted him. E.H. testified

that after Kelly made his statements to M.F., Kelly went to another ride at the fair,

the Cages. Z.R. testified that after she overheard Kelly solicit M.F., she joined

M.F. and E.H. and went to E.H.’s grandmother. There, Z.R. updated her friend

D.S. of what occurred and saw D.S. go to the same ride as Kelly and stand in

line. Z.R. saw D.S. interact with Kelly while standing in line.

       {¶46} D.S. testified that he was at the Hocking County Fair the night of

September 12, 2019, with a group of his friends. While there, he was

approached by his best friend’s friend and she was crying. D.S. was then

informed of the situation and he began following the other kids, when someone

pointed out a male individual as the perpetrator. D.S. stood in line for the next

ride, the Cages, right behind the identified male. While D.S. and the male, who

was later identified as Kelly, were waiting in line, Kelly asked D.S. if he wanted to

ride the ride with him. D.S. said no and he returned to the group of kids. D.S.’s

testimony corroborated statements from other witnesses regarding Kelly’s

movement at the fair after he solicited M.F.
Hocking App. No. 20CA5                                                                19


       {¶47} We next find that D.S.’s testimony was not more prejudicial than

probative. D.S. simply testified that Kelly asked him to ride together. This

statement does not rise to solicitation. Moreover, Z.R. previously testified

regarding D.S.’s interaction with Kelly and Kelly’s request to ride together.

Therefore, we hold that the trial court did not abuse its discretion in admitting

D.S.’s testimony.

       {¶48} Having rejected Kelly’s arguments, we overrule his fourth

assignment of error.

                               ASSIGNMENT OF ERROR V

       {¶49} In his fifth and final assignment of error, Kelly argues his trial

counsel was ineffective for first failing to subpoena June Stevens who was

interviewed by the sheriff and implicated Duke as the culprit. According to Kelly,

counsel’s failure to subpoena Stevens prejudiced his case because her

testimony was key to his defense that he was not the offender. Kelly argues next

that his counsel was ineffective for failing to object to Z.R.’s testimony since it

was hearsay and irrelevant. Kelly submits that Z.R.’s testimony was highly

prejudicial.

       {¶50} The state disagrees with both arguments. In response to Kelly’s

first claim, the state notes that the possibility of a different offender was put forth

before the jury so no prejudice can be demonstrated. Similarly, the state

maintains that no prejudice could be demonstrated for counsel’s failure to object

to Z.R.’s testimony because that testimony was not hearsay and properly

admitted for identification.
Hocking App. No. 20CA5                                                             20


                                         I. LAW

       {¶51} To demonstrate ineffective assistance of counsel, Kelly “must show

(1) deficient performance by counsel, i.e., performance falling below an objective

standard of reasonable representation, and (2) prejudice, i.e., a reasonable

probability that, but for counsel’s errors, the proceeding’s result would have been

different.” State v. Short, 129 Ohio St.3d 360, 2011-Ohio-3641, 952 N.E.2d

1121, ¶ 113, citing Strickland v. Washington, 466 U.S. 668, 687-688, 694, 104

S.Ct. 2052, 80 L.Ed.2d 674 (1984); State v. Bradley, 42 Ohio St.3d 136, 538

N.E.2d 373 (1988), paragraph two of the syllabus. Failure to demonstrate either

prong of this test “is fatal to the claim.” State v. Jones, 4th Dist. Scioto No.

06CA3116, 2008-Ohio-968, ¶ 14, citing Strickland, 466 U.S. 668, 104 S.Ct. 2052,

80 L.Ed.2d 674.

       {¶52} Kelly “has the burden of proof because in Ohio, a properly licensed

attorney is presumed competent.” State v. Gondor, 112 Ohio St.3d 377, 2006-

Ohio-6679, 860 N.E.2d 77, ¶ 62, citing State v. Calhoun, 86 Ohio St.3d 279, 289,

714 N.E.2d 905 (1999), citing Vaughn v. Maxwell, 2 Ohio St.2d 299, 209 N.E.2d

164 (1965). “In order to overcome this presumption, the petitioner must submit

sufficient operative facts or evidentiary documents that demonstrate that the

petitioner was prejudiced by the ineffective assistance.” Id., citing State v. Davis,

133 Ohio App.3d 511, 513, 728 N.E.2d 1111 (8th Dist.1999). To demonstrate

prejudice, Kelly “must show that there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been
Hocking App. No. 20CA5                                                               21


different. A reasonable probability is a probability sufficient to undermine

confidence in the outcome.” Strickland at 694.

                                      II. ANALYSIS

                            A. Failure to Subpoena Stevens

       {¶53} First, Kelly fails to overcome that “ ‘counsel’s decision whether to

call a witness falls within the rubric of trial strategy and will not be second-

guessed by a reviewing court.’ ” State v. Pickens, 141 Ohio St.3d 462, 2014-

Ohio-5445, 25 N.E.3d 1023, ¶ 203, overruled in part on other grounds, State v.

Bates, 159 Ohio St.3d 156, 2020-Ohio-634,149 N.E.3d 475, ¶ 35, quoting State

v. Treesh, 90 Ohio St.3d 460, 490, 739 N.E.2d 749 (2001). Second, Kelly failed

to proffer what Stevens’ testimony would have been above and beyond what was

already presented to the jury.

       {¶54} During the state’s case-in-chief, Detective DeWeese testified that

part of the follow-up in the case was interviewing a different person of interest.

The other person of interest was Clarence Tope, known as Duke. Duke’s identity

was established after June Stevens was interviewed by law enforcement. But

Duke was ruled out as the person who solicited M.F. Therefore, since there was

some evidence submitted to the jury of another offender being investigated and

cleared, Kelly cannot demonstrate he was prejudiced by his counsel’s failure to

subpoena Stevens.

                        B. Failure to Object to Z.R.’s Testimony

       {¶55} We begin by rejecting Kelly’s claim that Z.R.’s testimony was

hearsay and should have been objected to by his counsel. “Hearsay” is defined
Hocking App. No. 20CA5                                                            22


as “a statement, other than one made by the declarant while testifying at the trial

or hearing, offered in evidence to prove the truth of the matter asserted.” Evid.R.

801(C). But Evid.R. 801(D)(2)(a) provides that a “statement is not hearsay if * * *

[t]he statement is offered against a party and is (a) the party’s own statement, in

either an individual or a representative capacity.” The Supreme Court of Ohio

held that a “defendant’s own out-of-court statements, offered against him at trial,

are not hearsay.” State v. Leonard, 104 Ohio St.3d 54, 2004-Ohio-6235, 818

N.E.2d 229, ¶ 112, citing Evid.R. 801(D)(2)(a). Z.R. testified that she heard Kelly

ask D.S. if he wanted to get on the ride together and also if he wanted to jerk off

with him. Z.R.’s statements are therefore clearly not hearsay since Kelly is a

party-opponent. Accordingly, Kelly cannot demonstrate that had his counsel

objected to Z.R.’s testimony based on hearsay such an objection would have

been sustained.

       {¶56} We also reject Kelly’s claim that he was prejudiced by Z.R.’s

testimony. We previously determined in the third assignment of error that Kelly’s

conviction was not against the manifest weight of the evidence without

considering Z.R.’s testimony as it relates to Kelly’s interaction with D.S.

Moreover, Z.R.’s testimony was cumulative to D.S.’s assertions that Kelly asked

him to get on the ride together. Therefore, Kelly cannot demonstrate that the

isolated testimony that he also asked D.S. to jerk off was the basis for the jury’s

finding of guilt. The jury heard direct testimony from the victim and E.H. of Kelly

asking M.F. if she had sex and how it felt and then inviting M.F. to the dark sheep
Hocking App. No. 20CA5                                                           23


barn to show her. These statements alarmed E.H. to the extent that she reacted

by carrying ten-year-old M.F. and running to her grandmother.

       {¶57} Having rejected Kelly’s arguments, we overrule his fifth assignment

of error.

                                   CONCLUSION

       {¶58} Kelly’s five assignments of error are overruled and we affirm the trial

court’s judgment entry of conviction.



                                                        JUDGMENT AFFIRMED.
Hocking App. No. 20CA5                                                             24


                               JUDGMENT ENTRY

      It is ordered that the JUDGMENT IS AFFIRMED and that appellant shall
pay the costs.

      The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing the
Hocking County Court of Common Pleas to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule
27 of the Rules of Appellate Procedure.

Smith, P.J. and Abele, J.: Concur in Judgment and Opinion.

                                  For the Court,


                                  BY: ____________________________
                                     Kristy S. Wilkin, Judge



                             NOTICE TO COUNSEL

      Pursuant to Local Rule No. 14, this document constitutes a final
judgment entry and the time period for further appeal commences from the
date of filing with the clerk.